United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3331
                                     ___________

Hillmar I. Bittner,                      *
                                         *
             Appellant,                  *
                                         *
      v.                                 *
                                         * Appeal from the United States
Michael Hatch, sued as Mike Hatch,       * District Court for the
MN Attorney General; Peter M.            * District of Minnesota.
Ackerberg, Asst. Attorney General;       *
Robert J. Goggins, 1st Dist. Judge;      *
Luann Burandt, Carver County             * [UNPUBLISHED]
Social Services,                         *
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: January 5, 2000
                               Filed: January 14, 2000
                                   ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Hillmar I. Bittner appeals from the district court’s1 dismissal of his complaint on
the basis of absolute judicial immunity and for failure to state a claim upon which relief


      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
can be granted. After de novo review, see Ring v. First Interstate Mortgage, Inc., 984
F.2d 924, 926 (8th Cir. 1993), we conclude dismissal was proper for the reasons stated
by the district court. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-